Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in admitting statements that he made during three postcrime telephone calls to the victim. Those statements consisted of a threat to burn down the house of the victim’s cousins if they did not stop saying that defendant had shot the victim, a directive that the victim not tell anyone that defendant had shot her, and a suggestion that the victim "mix up” her story. We conclude that the trial court properly admitted those statements into evidence as indicative of defendant’s consciousness of guilt (see, People v Bennett, 79 NY2d 464, 469-470; People v Shilitano, 218 NY 161, 179).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Easier, J. — Assault, 2nd Degree.) Present — Denman, P. J., Green, Balio, Lawton and Boehm, JJ.